Exhibit 10.33

 

[GRAPHIC]

 

May 23rd, 2003   Revised from Offer dated May 12th

 

Mr. Glenn O’Brien

510 W. Erie, #1802

Chicago, IL 60610

 

Dear Glenn:

 

I am pleased to confirm Somera Communications, Inc. (the “Company”), offer of
employment to you for the position of Vice President, Sales reporting to Rick
Darnaby, CEO. In this position your compensation will be comprised of the
following:

 

  • A bi-weekly base salary of $8,654 paid in accordance with the Company’s
normal payroll procedures.

 

  • Participation in Somera’s 2003 Incentive Plan with quarterly value up to
$58,000. Quarterly pay levels of performance level 1 - performance level 5 will
be $12,000, $22,000, $35,000, $48,000 and $58,000 respectively.

 

  • Travel allowance of $5,000 per month for expenses related to the costs of
temporary living during the course of this assignment. This will be paid in
normal account payable cycles until June 30, 2004.

 

  • Additional reimbursement budget of up $15,000 for expenses related to costs
of assignment to Santa Barbara.

 

  • Will participate in the full range of the Company Benefit plans to include
company-paid employee Medical, Dental and Vision Plan coverage, Short & Long
Term Disability Plan coverage, Life and Accident Insurance coverage, 401k Plan,
Employee Stock Purchase Plan, Paid Time-off Plans, etc. as described in the Plan
Summaries.

 

  • Will receive six (6) months of your then current base salary and Healthcare
Plan coverage in the event the Company terminates your employment Without Cause
within the first 12 months of employment.

 

For the purposes of this Agreement, any termination of your employment initiated
by the Company shall be deemed to have been “For Cause”, if:

 

  a)

The termination of your employment shall have been the result of an act or acts
of serious misconduct on your part, which shall include, but is not limited to,
fraud, theft, embezzlement, breach of the Company’s

 



--------------------------------------------------------------------------------

Glenn O’Brien

May 23rd, 2003

  

Page 2 of 3

 

 

Code of Conduct and Conflicts of Interest policy and any material breach of your
responsibilities as an employee; or

 

  b) Failure to perform the material duties of your position after receipt of a
written notice from the Company to do so except if such failure to perform is
the result of a Disability. If such Cause is reasonably curable, the Company
shall not terminate your employment hereunder unless it has first given you
notice of its intention to terminate and the grounds of such termination and you
have not, within the thirty (30) days following the receipt of notice, cured
such cause. The Company will provide written notice of the reason for the
termination in the case of any termination for cause. A termination by the
Company for any other reason shall be considered a termination without cause.

 

  • As soon as practicable after your start date, but not later than the first
meeting of the Company’s Board of Directors following your start date it will be
recommended that the Company grant you an option to purchase 250,000 shares of
the Company’s Common Stock at a price per share equal to the fair market value
per share of the Common Stock on the date of grant, as determined by the
Company’s Board of Directors. This option grant shall be subject to the terms
and conditions of the Company’s Stock Option Plan and Stock Option Agreement,
including vesting requirements. The Unit Option shall be for a term of ten years
(or shorter upon termination of employment or consulting relationship with the
Company) and shall be vested with respect to twenty-five percent (25%) as of the
first anniversary of your date of hire and shall thereafter vest at the rate of
1/36th of the remaining seventy-five percent (75%) on the first day of each
month following the first anniversary of your date of hire. Such vesting shall
be conditioned upon your continued employment with the Company as of each
vesting date.

 

You will be expected to devote your full time and undivided attention to the
business and affairs of the Company and, in particular, to performance of all
the duties and responsibilities as Vice President Sales as set forth in the
Goals Alignment Program document for 2003 you will establish with the CEO.
Unless required by the Company to do otherwise. Your job performance and the
related compensation will be reviewed periodically however in no event will such
review be performed less frequently than every 12 months. At that time, an
adjustment to your compensation package will be considered, contingent upon your
job performance.

 

You should be aware that your employment with the Company constitutes at-will
employment and that this employment relationship may conclude at any time, with
or without cause, and with or without notice.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. This offer of employment,



--------------------------------------------------------------------------------

Glenn O’Brien

May 23rd, 2003

  

Page 3 of 3

 

therefore, is contingent upon a successful completion of such a background
investigation and/or reference check as determined by the Company.

 

Congratulations Glenn, we think this is an excellent opportunity for you to
contribute to our team and look forward to you joining Somera on June 9th, 2003.
For your convenience, we have enclosed two originals of this letter. You may
confirm your acceptance of our offer by signing one letter and returning it
directly to my attention by the deadline date. If you have any questions or need
further information please feel free to contact me directly.

 

Sincerely, /s/ Kevin Knowles

--------------------------------------------------------------------------------

Kevin Knowles

Director, Human Resources

Somera Communications

(805) 699-3347

(805) 967-9382 (Fax)

 

cc: Rick Darnaby, Somera Communications

 

I agree to the conditions of this offer of employment as described herein and
understand that such offer expires on Monday, May 27th, 2003.

 

          Signature:   /s/ Glenn O’Brien      

Date: May 23, 2003

   

--------------------------------------------------------------------------------

              Glenn O’Brien            